DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate the steps of 
receiving by a computing node the tree data structure expression from a deployment system, and wherein the reading tile data includes reading data of the tile data from a data source, wherein the computing node, the deployment system, and the data source are in network communication with one another, and external to one another, wherein the receiving by a computing node the tree data structure expression includes receiving associated software code to automatically run the tree data structure expression on the computing node so that data of the tile data is automatically read, processed and written in response to the receiving by a computing node the tree data structure expression from the deployment system as recited in claim 21;
deploying the tree data structure expression on a computing node external to a data source that is in network communication with the computing node, and running the tree data structure expression on the computing node external to a data source responsively to the deploying the tree data structure expression to perform the initiating so that data of the tile data is read, processed and written in response to the deploying the tree data structure expression and wherein the reading tile data includes reading data of the tile data from the data source external to the computing node as recited in claim 24; 
and limitations 
the dataset includes streamed tiles from a first database, and wherein the reading in response to the initiating evaluating includes reading tile data from the dataset and reading tile data from a second dataset, and wherein the second dataset includes streamed tiles from a second database, the second database being external to the first database as recited in claim 36.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 17, 2021